DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the RCE office action on the merits of Application No. 17/065050 filed on 10/07/2020. RCE filed on 1/27/2022 has been acknowledged. Claims 1-2, and 6 are currently pending and have been considered below. Claim 1 is independent claim. Claims 3-5 have been cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

 Allowable Subject Matter
Claims 1, 2 and 6 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious a control device configured to control the hydraulic unit, wherein the control device determine whether an engine has just been started, when it is determined that the engine has just been started, estimate a temperature of the operating oil based on a magnitude of a phase current supplied to the calculate an elapsed time from a last stop until restart of the engine, and Application No. 17/065,050Reply to Office Action of December 3, 2021 estimate a temperature of the lubricated oil based on the elapsed time, when it is determined that the engine has not just been started, calculate a heat generation amount and a heat release amount of the multi-plate clutch, estimate the temperature of the operating oil based on a magnitude of a phase current supplied to the electric motor and a rotational speed of the electric motor,  store the estimated temperature of the lubricated oil as a variable, and correct a control amount for operation of the electromagnetic valve of the hydraulic unit based on the estimated temperature of the lubricated oil, in combination with the other elements required by the claim.
For example, prior art of record:
 Nozu et al. (US 20170261049 A1) discloses a drive force transfer device (fig. 1-4) comprising: a multi-plate clutch (e.g. 12A, 12B) that transfers a drive force using a friction force generated between a plurality of clutch plates (e.g. 124, 125): a housing (e.g. 13, 120) that houses the multi-plate clutch; a piston (122) that presses the multi-plate clutch using a hydraulic pressure (see para 46) of operating oil supplied to a hydraulic chamber (130d) provided in the housing; a hydraulic unit (4) configured to supply the operating oil to the hydraulic chamber (see para 52),the hydraulic unit including a hydraulic pump (40), an electric motor (30) that drives the hydraulic pump, and an electromagnetic valve (e.g. 43, 44) that regulates the hydraulic pressure of the operating oil that is supplied from the hydraulic pump (40) to the hydraulic chamber (130d) (see para 54); and a control device (3) configured to control the hydraulic unit, wherein frictional sliding of the clutch plates of the multi-plate clutch 
Ergun (US 8660766 B2) discloses a clutch unit (47, fig. 2) wherein the control device (not shown) is configured to estimate the temperature of the lubricating oil based on the temperature of the operating oil (actuator temperature, see para 18 of Ergun), thereafter estimate the temperature of the lubricating oil based on a heat generation amount and a heat release amount of the multi-plate clutch (see para 17, 20, 21, 23) so that oil temperature can be determined computationally without any additional temperature sensor (see para 17, 18), wherein the temperature characteristic that is based on a relationship between the temperature of the lubricating oil and a rotational speed difference per unit time between the input rotary member (41) and the output rotary member (e.g. 43, 45) in order to determine the frictional heat generated in the clutch by purely computational means as a results additions parts (e.g. sensor) can be avoided.4 (see abstract, col. 4, line 42-45)
Ando et al. (US 2014/0027236 A1) discloses a discloses a friction clutch and driving force transmission apparatus wherein the relationship between the temperature of lubricating oil and the drive force is mentioned in fig. 9 (see para 9), so that the relationship between the lubricating oil temperature and the transmitted torque could be understood and a small variation in transmitted torque even when the viscosity of the lubrication increases or decreases due to temperature change can be understood. (see para 10)
Mepham et al. (US 2013/0206533 A1) discloses a hydraulic control system (10) for a dual clutch transmission (fig. 1) wherein the transmission control unit (e.g. step 70 of fig. 2) is 
Murakami (US 20130341544 A1) teaches a solenoid valve (fig. 1) wherein the electromagnetic valve (1, see para 22) includes an electromagnetic solenoid portion (2) and a valve element (3) operated by the electromagnetic solenoid (see para 28) so that the hydraulic fluid can be delivered on the basis of an exciting current applied to the coil, and more specifically having a strainer on the valve that blocks entry of foreign matter into the solenoid valve. (see para 4)
Nozu et al. (US 20170023075 A1) teaches a clutch apparatus and control method for clutch apparatus (fig. 1-10) wherein the control device (10) is being configured to correct a control amount for the hydraulic unit by estimating (e.g. 105 which is the hydraulic fluid temperature estimation device) a temperature of the operating oil (see table 1, fig. 7) based on a magnitude of a phase current supplied to the electric motor (52) and a rotational speed of the electric motor, and correcting the control amount based on the estimated temperature of the operating oil so that the target value of the transmitted torque set by the target torque calculating apparatus can be achieved. (see abstract, para 11, 70, 73-74, 78) 
Febrer et al. (US 20130096794 A1) discloses a splitting of drive torque between front and rear wheelsets includes an actuator to split the torque between the wheelsets, an electronic unit controlling switching of the actuator into a coupled or uncoupled mode, a 

Claims 2 and 6 are allowable because they depend on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F. P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655